          Case 1:21-cr-00193-BAH Document 18 Filed 07/09/21 Page 1 of 1
NOTICE OF APPEARANCE IN A CRIMINAL CASE



                                   CLERK’S OFFICE
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                               WASHINGTON, D.C. 20001


UNITED STATES OF AMERICA


        vs.                                         Criminal Number 1:21-cr-193-BAH-1


GREG RUBENACKER
            (Defendant)




TO:      ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT I APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.


I AM APPEARING IN THIS ACTION AS:              (Please check one)


 9       CJA                9■     RETAINED          9      FEDERAL PUBLIC DEFENDER



                                                                 (Signature)



                                           PLEASE PRINT THE FOLLOWING INFORMATION:

                                          David Benowitz DC Bar No. 451557
                                                         (Attorney & Bar ID Number)
                                          Price Benowtiz LLP
                                                                (Firm Name)
                                          409 Seventh Street NW, Suite 200
                                                              (Street Address)

                                          Washington             DC              20004
                                           (City)                (State)          (Zip)

                                          (202) 271-5249
                                                            (Telephone Number)
